Citation Nr: 1212077	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-38 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral knee, calf and shin pain.

2.  Entitlement to an initial evaluation in excess of 20 percent for chronic lumbar strain.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2001 to November 2005.  

This appeal arose before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Chicago, Illinois, Department of Veterans' Affairs (VA), Regional Office (RO), that awarded service connection for a lumbar strain that was assigned a 10 percent disability evaluation, effective November 19, 2005, and that denied service connection for post traumatic stress disorder (PTSD) and for pain in the knees, shins, and calves.  A rating action issued in December 2010 increased the disability evaluation assigned to the service-connected low back strain to 20 percent (effective from November 19, 2005), and awarded service connection for PTSD.  As this award of service connection is a complete grant of the benefit sought, the issue of entitlement to service connection for PTSD is no longer before the Board for appellate consideration.


FINDINGS OF FACT

1.  The competent evidence of record does not show any current diagnosis for bilateral knee, calf and shin pain that is related to the Veteran's military service or to any incident therein.

2.  Manifestations of chronic lumbar strain include pain and limitation of motion, at most, to 40 degrees of forward flexion, 10 degrees of extension, 20 degrees of bilateral lateral flexion, and 20 degrees of bilateral lateral rotation.  No ankylosis of the thoracolumbar spine was shown.


CONCLUSIONS OF LAW

1.  Bilateral knee, calf and shin pain was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for an initial evaluation in excess of 20 percent for chronic lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's January 2006 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

With respect to the Dingess requirements, the RO's February 2007 notice letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

With regard to the Veteran's claim concerning the proper disability rating to be assigned to his service-connected lumbar spine disability, it arises from his disagreement with the initial disability evaluation assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed.  

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.

In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records as well as all of his identified and available post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has provided the Veteran with a VA examination to determine the etiology of any bilateral knee, calf, and shin disorder found; however, there was no objective evidence of any current bilateral knee, calf or shin disorder.  The Veteran was also afforded multiple VA examination to determine the current severity of his chronic lumbar strain.  38 C.F.R. § 3.159(c)(4).  The Board finds that the VA examinations obtained in this case are adequate and they provide sufficient detail to determine the severity of the Veteran's service connected chronic lumbar strain because the examinations were based upon a clinical examination of the Veteran, a review of his medical records, and with consideration of the Veteran's statements.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the March 2010 VA examiner indicated that the claims file was not reviewed, the Board finds that this does not constitute a prejudicial error.  Here, an increase in the disability rating is at issue and the present level of the Veteran's service-connected disability is of primary concern.  As it would not change the objective and dispositive findings made during the VA examination, review of the claims file was not required.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

On a June 2003 post deployment health assessment report, the Veteran reported swollen, stiff or painful joints.

In a January 2005 service treatment report, the Veteran reported low back pain radiating to both legs.  However, the examination did not reveal any neurologic deficits.

In a January 2005 physical examination report, the Veteran reported swollen or painful joints and knee trouble.  He stated that he experienced left leg numbness and tingling down the legs in the past, as well as mild to moderate knee pain while and after physical training and running.  The examining physician noted that the Veteran's bilateral lower extremity numbness resolved 6 months ago and that there was no limitation associated with his intermittent bilateral knee pain.  Clinical examination of the bilateral lower extremities was normal.

On his September 2005 separation examination, the Veteran denied any swollen or painful joint(s), or knee trouble.  The examining physician stated that the Veteran was interviewed and had no medical issues at that time.

After separation from service, the Veteran underwent a VA joints examination in March 2006.  The VA examiner stated that the medical records were reviewed.  The Veteran complained of bilateral knee, calf and leg pain.  He denied swelling, locking, giving out, or weakness, and stated that the symptoms only occurred in cold weather.  He also denied any surgery or injury, or episodes of dislocation or recurrent subluxation.  On physical examination, no painful motion, fatigue, weakness, lack of endurance or incoordination was shown.  There was no joint line pain or pre-tibial pain on palpation.  No calf pain/tenderness, swelling, redness, or guarding was shown.  The diagnosis was no objective finding of the bilateral knees, tibiae, and calves.  The examiner noted that there were no entries in the Veteran's service treatment records, and therefore it was less likely than not related to the Veteran's military service.

A VA spine examination was also conducted in the same month.  The Veteran complained of sharp random back pain, rated at 5 on a scale of 1 to 10, with occasional radiating pain to the bilateral lower extremities, knees and thighs.  He denied any weakness, erectile dysfunction, or bowel or bladder problems.  The Veteran was taking Tylenol and being treated with physical therapy and chiropractic care, with no relief.  He reported episodes of flare-up with increased pain that occurred 2 to 3 times weekly and lasted 2 to 3 hours, during which he had difficulty moving.  The Veteran walked unaided but stated that the over-the-counter back brace helped.  He reported that he could walk for a mile and denied a history of falls.  As to the disability's effect on the occupational and daily living activities, the Veteran was currently unemployed; however, he was able to do light dishwashing and perform household chores in moderation.  

On physical examination of the thoracolumbar spine, there was no objective evidence of painful motion, spasm, weakness, or tenderness.  The Veteran's gait was normal with preserved spinal contour and with no muscle spasm, guarding or localized tenderness.  There were no abnormal gait or spinal curvatures, such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner found that there were no postural abnormalities, fixed deformity (ankylosis), or abnormality of musculature of the back.  The range of motion testing, using a goniometer, revealed forward flexion to 90 degrees; extension to 30 degrees; lateral flexion to 30 degrees, bilaterally; and lateral rotation to 30 degrees, bilaterally.  The report noted the result of another range of motion testing showing forward flexion to 85 degrees; extension to 25 degrees; lateral flexion to 25 degrees, bilaterally; and lateral rotation to 25 degrees, bilaterally.  However, the examiner stated that it was not determinable, without resort to mere speculation, whether pain, fatigue, weakness, lack of endurance, or incoordination additionally limited joint function.  As for neurological manifestations, the sensory examination was intact with no deficits, and the motor examination showed 5 out of 5 on all muscle groups.  Lasegue's sign was negative.  It was noted that there was no incapacitating episodes during the past 12 month period.  Imaging impression was essentially normal radiograph of the lumbosacral spine, except for minimal toratory scoliosis of the lower lumbar spine with its convexity towards the left and some loss of lordosis.  The diagnosis was chronic lumbar strain.  

VA treatment reports dated from December 2005 to January 2010 reflect the Veteran's continuing reports of low back pain, rated as 4 to 10 on a scale of 1 to 10.  He stated that the pain occasionally radiated to the anterior thighs and knees and was aggravated by prolonged sitting or standing.  He denied numbness, or any bowel or bladder problems.  He was taking pain medication without improvement and received physical therapy and chiropractic care.  In pain assessment reports, the Veteran related that the pain affected his sleep, work, relationships and hobbies.  

In January 2007, the Veteran was seen at the emergency department for exacerbation of chronic pain.  He denied numbness or weakness in his extremities.  On physical examination, there was no grossly focal neurological finding but there was painful palpation on the right paraspinal lumbar musculature.  

A January 2008 magnetic resonance imaging (MRI) of the lumbar spine showed normal alignment of the spine.  Lumbar vertebrae were normal in height and on T1W scan lumbar vertebrae showed relatively lower signal, which the VA physician found to be non-specific and related to red marrow that could be seen with chronic anemia or smoking and so on.  There was no evidence of spinal stenosis, disc herniation and the lumbar discs displayed normal signal.

An October 2008 private new patient report noted the Veteran's complaint of low back pain with sharp pain in the bilateral legs.  Objectively, there was lumbar spasm, mildly decreased sensory function and weakness in the left lower extremity.  The assessments were lumbar disc syndrome with bilateral radiculopathy, particularly in the left, and left sacroiliac dysfunction and sprain.

An October 2008 private treatment report noted the Veteran's complaint of mid back pain.  The report stated that while the Veteran' initial x-ray and MRI revealed some minor bulging discs, on follow up, no bulging discs or spinal stenosis was shown.  The Veteran reported flare-ups in the previous month.  He experienced pain focally below the shoulder blades in the mid back without radiation into the chest or abdomen.  He occasionally had sharp pain that would shoot or stab into the front of the thighs into the knees but not further down.  He denied any leg numbness or tingling.  The assessment was thoracolumbar back pain responding to decompression, medications, and physical therapy.

An October 2008 private physical therapy report stated that on range of motion testing, the Veteran lumbar spine displayed 40 degrees of forward flexion, 10 degrees of extension , 30 degrees of right lateral flexion, 20 degrees of left lateral flexion, 10 degrees of right lateral rotation with pain, and 20 degrees of left lateral rotation with pain.

In a November 2008 private physical therapy report, the Veteran complained of low back pain, rated at 5 on a scale of 1 to 10, generally.  He stated that he had to use a cane for support and wore a back brace at work.  The range of motion testing of the Veteran's lumbar spine revealed forward flexion to 40 degrees, extension to 10 degrees, right lateral flexion to 30 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees with pain, and left lateral rotation to 30 degrees with pain.  It was noted that passive range of motion was restricted due to pain.  

In a May 2009 VA treatment report, the Veteran reported intermittent episodes of low back pain that was stabbing, achy, electric shock-like, sharp, shooting and tightening in nature.  He denied lower extremity numbness, paresthesias or falls.

An August 2009 VA treatment report noted the Veteran's back pain.  The Veteran stated that while doing laundry he noticed lower thoracic and upper lumbar pain that increased with any movement.  The treating physician noted that this was different from his history of low back pain in the lower lumbar region.  The Veteran denied any radiation, paresthesias or weakness.  He stated that he had pain approximately in the T11-L2 area, which was worse with any forward flexion and severe with any movement, without radiation.

In a December 2009 private treatment report, the Veteran described pain located in the central lumbar back radiating to the sacrum.  He stated that it was dull ache in the upper lumbar portion, which became sharp at times and would awaken him at night.  He denied muscle stiffness or tightness.  He stated that rarely he got tingle sensation into the anterior thighs, bilaterally, but did not feel leg weakness, numbness, tingling, or bucking or instability with his gait.  He denied any pain with bowel movements or bladder problems.  Objectively, the Veteran's back revealed some pelvic tilting with the right iliac crest elevated to the left.  There was tenderness to deep palpation at the level of L1 through L3 with less tenderness around L4 to sacral midline.  There was mild left sacroiliac joint tenderness.  Lower extremity strength was 5 out of 5.  No focal neurologic deficits were shown.

In a December 2009 private physical therapy report, the Veteran reported progressive lower back pain extending upward to the thoracic area since 2008.  He stated that the pain would shoot down anteriorly over the thighs to the knees, bilaterally.  Objectively, the Veteran was walking with a slightly stiff gait and assumed position on the bed with some difficulty.  His posture and head was mildly forward with rounded and forward shoulders.  There was mild decrease in the lumbar lordosis and tenderness centrally along the spine.  There was mild to moderate muscle spasm along the paraspinal muscles of the thoracolumbar junction.  Active range of motion revealed forward flexion of 60 degrees; extension of 25 degrees with mild pain; lateral flexion to 20 degrees, bilaterally; right lateral rotation to 60 degrees with pain; and left lateral rotation within normal limits.  Muscle strength examination revealed abdominal 4, back extensors 3, rotator 4 on the left, negative 4 on the right, and side flexors 3, bilaterally.  Sensation was intact.

The Veteran underwent a VA spine examination in March 2010.  The VA examiner stated that the claims file was not reviewed.  The Veteran complained of intermittent low back pain, rated at 10 on a scale of 1 to 10, occasionally with random shooting pain to the front of thighs.  He denied weakness.  He also denied any incapacitating episodes or bladder or bowel complaints.  He did not report any flare-ups.  He walked unaided and could walk for a couple of miles.  He denied any history of falling or surgery.  As to the disability's effect on the occupational and daily living activities, the Veteran was currently unemployed; however, he stated that his back condition affected his ability to perform usual occupational activities due to decreased productivity and that his activities of daily living were not affected.

On physical examination, the Veteran had erect posture with symmetry of the head and neck and with no deformity, ambulated with a brisk reciprocal heel toe gait with no antalgia and was able to walk on heels and toes with no pain or weakness.  The range of motion testing, using a goniometer, revealed forward flexion to 85 degrees; extension to 20 degrees; lateral flexion to 30 degrees, bilaterally; and lateral rotation to 30 degrees, bilaterally.  The examiner indicated that the motion was painful with 85 degrees of forward flexion, 20 degrees of extension and 30 degrees of lateral rotation; but pain ended at with 80 degrees of forward flexion, 15 degrees of extension and 25 degrees of lateral rotation.  The examiner stated that it was not determinable, without resort to mere speculation, whether pain, fatigue, weakness, lack of endurance, or incoordination additionally limited joint function.  No spasms or tenderness to palpation was shown.  The Veteran's gait was normal and there was no muscle spasm, or guarding severe enough to result in an abnormal gait or spinal curvatures, such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner found that there were no postural abnormalities, fixed deformity (ankylosis), or abnormality of musculature of the back.  As for neurological manifestations, the sensory examination, to include sacral segments, was intact with no deficits from L2 through S1.  No saddle esthesia was shown, bilaterally.  The motor examination showed 5 out of 5 on all muscle groups in the bilateral lower extremities.  Lasegue's sign was negative.  It was noted that there was no incapacitating episodes during the past 12 month period.  Imaging impression was essentially normal radiograph of the lumbosacral spine, except for minimal toratory scoliosis of the lower lumbar spine with its convexity towards the left and some loss of lordosis.  The diagnosis was lumbar strain.

Most recently, the Veteran was afforded a VA spine examination in September 2010.  The VA examiner stated that the claims file was reviewed.  The Veteran complained of constant daily pain, with random shooting pain to the front of the thighs lasting a couple of seconds.  He denied any weakness, or bowel or bladder problems.  He reported episodes of flare-up occurring 2 to 3 times monthly, which was relieved by rest and inactivity.  He rated the pain during flare-ups as 10 on a scale of 1 to 10.  He reported that he lost 4 days of work in the past year due to flare-ups.  He was not taking any medication.  The Veteran ambulated without assistive device and did not use any braces.  He reported that his walking was unlimited and denied a history of falls.  As to the disability's effect on the occupational and daily living activities, the Veteran worked as a heavy equipment operator and his activities of daily living were not affected.

On physical examination, the Veteran had erect posture with symmetry of the head and neck and with no deformity, ambulated with a brisk reciprocal heel toe gait with no antalgia, and was able to walk on heels and toes with no pain or weakness.  The range of motion testing, using a goniometer, revealed forward flexion to 85 degrees; extension to 20 degrees; and lateral rotation to 30 degrees, bilaterally.  The examiner indicated that the motion was painful with 85 degrees of forward flexion, 20 degrees of extension and 30 degrees of lateral rotation; but pain ended at with 80 degrees of forward flexion, 15 degrees of extension and 25 degrees of lateral rotation.  Pain was shown with three repetitions of the range of motion but there was no weakness or additional loss of motion.  The examiner stated that it was not determinable, without resort to mere speculation, whether pain, fatigue, weakness, lack of endurance, or incoordination additionally limited joint function.  No spasms or tenderness to palpation was shown.  Nor was muscle spasm, or guarding severe enough to result in an abnormal gait or spinal curvatures, such as scoliosis, reversed lordosis, or abnormal kyphosis, present.  The examiner found that there were no postural abnormalities, fixed deformity (ankylosis), or abnormality of musculature of the back.

As for neurological manifestations, the sensory examination was intact with no deficits from L2 through S1.  The motor examination showed 5 out of 5 on all bilateral lower extremity muscle groups.  Reflexes examination revealed patellar/Achilles symmetrical 2+/4, bilaterally.  Lasegue's sign was negative.  It was noted that there were no incapacitating episodes during the past 12 month period.  A lumbosacral x-ray revealed mild left convex lumbar scoliosis, which the examiner stated was similar to the prior examinations considering the Veteran's different position.  It was noted that the lumbar vertebral and disc space heights appeared similar to the prior examination, with mild L5-S1 disc space narrowing.  The diagnosis was chronic lumbar strain.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

While the service and post-service treatment records show the Veteran's intermittent complaint of knee or lower leg pain radiating from his low back pain, there is no competent evidence of record showing a current diagnosis for the reported bilateral knee, calf and shin pain.  The Veteran does not contend any specific current bilateral knee, calf and shin disorder.  

The January 2005 service treatment report shows the Veteran's report of low back pain radiating to both legs.  However, the examination did not reveal any neurologic deficits.  On physical examination, the Veteran reported that he experienced left leg numbness and tingling down the legs in the past, as well as mild to moderate knee pain, while and after physical training and running.  However, it was noted that the Veteran's bilateral lower extremity numbness resolved 6 months ago and that there was no limitation associated with his intermittent bilateral knee pain.  Clinical examination of the bilateral lower extremities was normal.  After military discharge, on VA examination reports dated in March 2006, March 2010 and September 2010, the sensory examination was intact with no deficits and the motor examination showed full strength in all muscle groups.  The March 2006 VA examiner specifically noted that there was no objective finding of the bilateral knees, tibiae, and calves, and the other VA examinations resulted in no diagnosis for the intermittent knee, calf and shin pain reported by the Veteran.

The record includes an October 2008 private new patient report noting an assessment of lumbar disc syndrome with bilateral radiculopathy, particularly in the left, based on the Veteran's report of mildly decreased sensory function and weakness in the left lower extremity.  However, subsequent treatment records from the same provider noted in December 2009 that no focal neurologic deficits were shown on clinical examination.

"Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  With no evidence of a current disability, service connection for a bilateral knee, calf and shin pain is not warranted.

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

As there is no medical evidence that provides a diagnosis of the Veteran's bilateral knee, calf and shin pain, the preponderance of the evidence is against this claim for service connection.  Therefore, the doctrine of reasonable doubt is not for application.  Gilbert, 1 Vet. App. at 54.  Accordingly, service connection for bilateral knee, calf and shin pain is not warranted.

Increased Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

Service connection for chronic lumbar strain was granted by a September 2006 rating decision and a 10 percent evaluation was assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237, effective from November 19, 2005.  In January 2007, the Veteran filed a timely notice of disagreement as to the initial evaluation assigned for his service-connected lumbar spine disability and perfected his appeal in December 2008.  Subsequently, by a December 2010 rating decision, an increased initial evaluation of 20 percent was granted for chronic lumbar strain under 38 C.F.R. § 4.71a, Diagnostic Code 5237, effective November 19, 2005.  Because the increase in the evaluation of the Veteran's lumbar spine disability does not represent the highest possible evaluation available for the condition, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran's service-connected lumbar spine disability is currently rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Under the General Rating Formula, a 10 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.  A 20 percent evaluation is for application when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, right and left lateral flexion are zero to 30 degrees, and right and left rotation are zero to 30 degrees.  The combined range of motion is the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (2011).

After consideration of the pertinent evidence of record, the Board concludes that an initial evaluation in excess of 20 percent is not warranted for the Veteran's chronic lumbar strain.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5237 (2011).  The Veteran's chronic lumbar strain was manifested by pain and limitation of motion, at most, to 40 degrees of forward flexion, 10 degrees of extension, 20 degrees of bilateral lateral flexion and 20 degrees of bilateral lateral rotation.  No ankylosis was shown at any time during the period on appeal.  As such, the medical evidence of record simply does not show forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine, required for the assignment of the next higher evaluation.  See 38 C.F.R. § 4.71a, General Rating Formula.

Additionally, despite the Veteran's reports of increased pain during flare-ups, the medical evidence of record does not show additional limitation of motion due to increased pain that would warrant the next higher evaluation.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  The VA examiners in March 2006, March 2010 and September 2010 stated that it was not determinable whether pain, fatigue, weakness, lack of endurance, or incoordination would additionally limit joint function.  However, in the March 2006 VA examination report, no painful motion, fatigue, weakness, lack of endurance or incoordination was shown on clinical examination.  As to functional impairment, the Veteran reported in March 2006 that he could walk for a mile and that he was able to perform household chores in moderation.  In March 2010, the Veteran stated that he could walk for a couple of miles and that although his back condition affected his ability to perform occupational activities due to decreased productivity, activities of daily living were not affected.  Most recently, in September 2010, pain was shown with three repetitions of the range of motion, but no weakness or additional motion was shown.  Additionally, the Veteran reported that his walking was not limited and that his activities of daily living were not affected.  Accordingly, the Board finds that additional limitation of motion due to pain, fatigue, weakness, or lack of endurance beyond that contemplated by the assigned evaluation for the Veteran's lumbar spine disability has not been shown.  Accordingly, an increased initial evaluation is not warranted on this basis.  Id. 

Consideration has been given to an increased evaluation for the Veteran's service-connected lumbar spine disability under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1995).  However, the record does not contain supporting evidence of incapacitating episodes due to the Veteran's service-connected chronic low back strain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Moreover, as the objective evidence of record does not support a finding of neurologic deficits, a separate evaluation for neurological symptoms due to the Veteran's service-connected chronic lumbar strain is not warranted.  38 C.F.R. § 4.71a, General Rating Formula.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the current rating inadequate.  The Veteran's chronic lumbar strain is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, the criteria for which are found to specifically contemplate the level of disability and symptomatology.  Manifestations of chronic lumbar strain include pain and limitation of motion, at most, to 40 degrees of forward flexion, 10 degrees of extension, 20 degrees of bilateral lateral flexion, and 20 degrees of bilateral lateral rotation.  No ankylosis of the thoracolumbar spine was shown.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the current disability rating assigned for his service-connected chronic lumbar strain.  Ratings in excess of thereof are provided for certain manifestations of the service-connected lumbar spine disability, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the current disability rating more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected lumbar spine disability, the evidence shows no distinct periods of time since the initial grant of service connection, during which the Veteran's service-connected chronic lumbar strain varied to such an extent that an evaluation greater than 20 percent would be warranted.  Thus, staged ratings are not in order.  See Fenderson, 12 Vet. App. at 126.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for an initial evaluation in excess of 20 percent for chronic lumbar strain, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral knee, calf and shin pain is denied.

An initial evaluation in excess of 20 percent for chronic lumbar strain with is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


